Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-14 recite the limitation, "programming interface.”  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination under 35 USC §103 and double patenting, claims 12-14 are considered as depending from claim 11.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 19-20 of the instant application rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over US 10362263 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:

Instant Application  
US 10362263 B2
1. A system for remote activation of a storage operation of pictorial information, comprising: 

a wearable sensor device, comprising at least one sensor providing sensor signals, a processing unit for running computer programs, a first memory unit for storing instructions for said computer programs and a wireless signaling unit for communicating with external devices over a wireless link; and 


at least one second digital device comprising a recording apparatus adapted to be set in a mode of continuous capture of pictorial information, a second memory unit, and a wireless signaling system for communicating with external devices over a wireless link; 

wherein said processing unit in said wearable sensor device is adapted, based on said sensor signals, to send commands over said wireless link by means of one-way transmission to said second digital device to trigger, in response to said commands, storage of at least part of said continuously captured pictorial information in the memory of said at least one second device.
1. A system for remote activation of a storage operation of pictorial information, comprising: 

a wearable sensor device, comprising at least one sensor, a processing unit for running computer programs, a memory unit for storing said instructions for said computer programs and a wireless signaling unit for communicating with external devices over a wireless link by means of one-way transmission of information; and 


at least one second device comprising a recording apparatus adapted to be set in a mode of continuous capture of pictorial information, a memory, and a wireless signaling system for communicating with external devices over a wireless link; 

wherein said processing unit in said wearable sensor device is adapted, based on sensor signals received from said at least one sensor, to send commands over said wireless link to said second digital device to trigger, in response to said commands, storage of at least part of said continuously captured pictorial information in the memory of said at least one second device.



Claim 1 of the instant application is anticipated by claim 1 of US 10362263 B2 as shown above. Therefore the claim is rejected on the ground of nonstatutory obvious-type double patenting.

Dependent claims 2-10 of the instant application are anticipated by claims 2-10 of US 10362263 B2, respectively.

Regarding claim 19 and 20, the method of claims 19 and 20 are anticipated by claims 1 and 10 of US 10362263 B2, respectively. 

Claims 11-12, 14-16 and 21 are rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claim 1 of US 10362263 B2 in view of Bentley et al. (US 20130271602 A1, hereinafter ‘Bentley’), further in view of Drysdale et al. (US 20130176142 A1, hereinafter ‘Drysdale’).

Regarding claim 11, claim 1 of US 10362263 B2 fails to recite wherein said sensor device has a programming interface enabling a connection to an external computerized device having a user interface for adding and/or modification of computer program instructions and/or parameters for said wearable sensor device, and for storing said instructions and/or parameters in said first memory unit. However, the limitations are taught by a combination of Bentley and Drysdale as shown in the 35 USC § 103 rejection of claim 11 below.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the system of claim 1 in view of the calibration app of Bentley to ensure that the sensors are aligned and/or set up with the same speed or acceleration values for a given input motion (Bentley, para [0090]), and further in view of the above teachings of Drysdale to comprehensively capture data for a given user across numerous disparate activities (Drysdale, para [0003]).

Regarding claim 12, claim 1 of US 10362263 B2 fails to recite wherein said external computerized device comprising said programming interface is a mobile phone; however, the limitations are taught by Bentley as shown in the 35 USC § 103 rejection of claim 12 below.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the system of claim 1 in view of the calibration app and mobile phone of Bentley to ensure that the sensors are aligned and/or set up with the same speed or acceleration values for a given input motion (Bentley, para [0090]). 

Regarding claim 14, claim 1 of US 10362263 B2 fails to recite wherein said external computerized device comprising said programming interface is a tabletop computer; however, the limitations are taught by Drysdale as shown in the 35 USC § 103 rejection of claim 14 below.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the system of claim 1 in view of the laptop computer and GUI of Drysdale to comprehensively capture data for a given user across numerous disparate activities (Drysdale, para [0003]). 

Regarding claim 15, modified claim 1 of US 10362263 B2 fails to recite wherein said external computerized device comprising said programming interface and said second digital device comprising a recording apparatus are the same device; however, the limitations are taught by Bentley as shown in the 35 USC § 103 rejection of claim 15 below.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the system of claim 1 in view of the calibration app and mobile phone of Bentley to ensure that the sensors are aligned and/or set up with the same speed or acceleration values for a given input motion (Bentley, para [0090]).

Regarding claim 16, modified claim 1 of US 10362263 B2 fails to recite wherein said external computerized device comprising said programming interface is a wearable digital camera or a mobile phone; however, the limitations are taught by Bentley as shown in the 35 USC § 103 rejection of claim 16 below.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the system of claim 1 in view of the calibration app and mobile phone of Bentley to ensure that the sensors are aligned and/or set up with the same speed or acceleration values for a given input motion (Bentley, para [0090]) and/or to provide motion capture capabilities at an affordable price for any user that already owns a mobile phone (Bentley, para [0071]).

Regarding claim 21, the method of claims 21 are rejected on the ground of nonstatutory obvious-type double patenting based on the same rationale as the system of claim 11.

Claim 13 rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claim 1 of US 10362263 B2 in view of Bentley and Drysdale, further in view of Erkkila et al. (US 20150256689 A1, hereinafter ‘Erkkila’).

Regarding claim 13, claim 1 of US 10362263 B2 fails to recite wherein said external computerized device comprising said programming interface is a wristop computer; however, the limitations are taught by the combination of Bentley, Drysdale and Erkkila as shown in the 35 USC § 103 rejection of claim 13 below. 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the system of claim 1 in view of the programming interface of Bentley and Drysdale, and further in view of the wrist computer of Erkkila to improve ease of use.

Claims 17-18 rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claim 1 of US 10362263 B2 in view of Bentley.

Regarding claim 17, claim 1 of US 10362263 B2 fails to recite wherein said wearable sensor device comprises at least a 3D accelerometer sensor; however, the limitation is taught by Bentley as shown in the 35 USC § 103 rejection of claim 17 below.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the system and sensor of claim 1 in view of the 3-axis accelerometer of Bentley because one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results.

Regarding claim 18, claim 1 of US 10362263 B2 fails to recite wherein said wearable sensor device comprises electromagnetic sensors for 3D-detection of the direction of earth's magnetic field; however, the limitation is taught by Bentley as shown in the 35 USC § 103 rejection of claim 18 below.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the system and sensor of claim 1 in view of the magnetometer of Bentley because one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-10 and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Kuberka et al. (US 20080298796 A1), hereinafter ‘Kuberka,’ in view of Bentley et al. (US 20130271602 A1), hereinafter ‘Bentley’ (references cited in the IDS filed 10/19/2020).

Considering claim 1, Kuberka discloses a system for remote activation of a storage operation of pictorial information, comprising: 
a wearable sensor device, comprising at least one sensor providing sensor signals (para [0029]-[0031], fig. 1-2: One or more of sensors 18 could be concealed, disguised as or in an object in the scene, or worn by someone who is in the vicinity of the scene or of digital image capture device 10) and a wireless signaling unit for communicating with external devices over a wireless link (para [0029], fig. 1: Connections between components can be wireless).
Kuberka does not explicitly disclose that the sensor includes a processing unit for running computer programs, a first memory unit for storing instructions for said computer programs.
However, in analogous art, Bentley discloses a sensor including a processing unit for running computer programs, a first memory unit for storing instructions for said computer programs (para [0018]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the sensor of Kuberka in view of the above teachings of Bentley because one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results.
Kuberka teaches at least one second digital device (para [0028], [0035], fig. 1-2: image capture module 12)  comprising a recording apparatus adapted to be set in a mode of continuous capture of pictorial information, a second memory unit (para [0035]: store the most current portion of the video image that is continuously being obtained by image capture module 12 …  temporary buffer 17), and a wireless signaling system for communicating with external devices over a wireless link (para [0029], fig. 1: Connections between components can be wireless).
The combination of Kuberka and Bentley discloses wherein said processing unit in said wearable sensor device is adapted, based on said sensor signals, to send commands over said wireless link by means of one-way transmission to said second digital device to trigger, in response to said commands, storage of at least part of said continuously captured pictorial information in the memory of said at least one second device (Bentley, para [0018]: sensor with processor; Kuberka, para [0027]-[0028]: At least one sensor 18 is in communication with the central processing unit 14, enabling the central processing unit 14 to respond to a sensed condition by activating image capture module 12 to capture an image … Image data of the captured image can be stored locally at optional storage 16 or can be transmitted to remote storage over network 22; para [0034]-[0037], fig. 3: The trigger event occurs at time t2, as shown in the diagram of FIG. 3. Since time t3 is a period of time later than t2, the video data from the period t2 to t3 can be stored directly in storage 16).

Regarding claim 7, the combination of Kuberka and Bentley discloses the system according to claim 1, wherein said second device is a digital camera (Kuberka, para [0012], [0070]: obtaining at least one digital image upon detecting the sensed image trigger condition meeting the threshold level).

Regarding claim 8, the combination of Kuberka and Bentley discloses the system according to claim 1, wherein said second device is a smartphone equipped with at least one digital camera (Bentley, para [0029], [0040]: a second mobile device is utilized to record a video of the motion).
The motivation to combine the references is the same as per the rejection of claim 1.

Regarding claim 9, the combination of Kuberka and Bentley discloses the system according to claim 1, wherein said second device is a smartphone equipped with at least one digital camera (Kuberka, para [0070]: Multiple cameras could be used, at different locations, and obtaining images based on the same sensed condition).

Regarding claim 10, the combination of Kuberka and Bentley discloses the system according to claim 1, wherein said at least one second device is adapted to store captured pictorial information as video clips in its memory a predetermined period of time before and/or after having received a storage command (Kuberka, para [0034]-[0035]: The image capture set is composed of the combination of a still image and a predetermined number of seconds of video prior to the detection of the image trigger condition, the combination of the still image and a predetermined number of seconds of video following the detection of the image trigger condition, or combinations thereof).

Regarding claim 17, the combination of Kuberka and Bentley discloses the system according to claim 1, wherein said wearable sensor device comprises at least a 3D accelerometer sensor (Bentley, para [0019]: 3 axis accelerometer).
The motivation to combine the references is the same as per the rejection of claim 1.

Regarding claim 18, the combination of Kuberka and Bentley discloses the system according to claim 1, wherein said wearable sensor device comprises electromagnetic sensors for 3D-detection of the direction of earth's magnetic field (Bentley, para [0036]: embodiments of the invention may also allow for the measurement of orientation (North/South, and/or two horizontal axes and the vertical axis) and acceleration using an inertial measurement unit, or accelerometers and/or magnetometers).
The motivation to combine the references is the same as per the rejection of claim 1.

Regarding claim 19, the method of claim 19 is rejected on the same rationale as the system of claim 1.

Regarding claim 20, the combination of Kuberka and Bentley discloses the method according to claim 19, further comprising the step of storing in said at least one second device captured pictorial information as video clips of a predetermined length, wherein each clip is captured a predetermined period of time before and/or after a storage command was issued. (Kuberka, para [0034]-[0035]: The image capture set is composed of the combination of a still image and a predetermined number of seconds of video prior to the detection of the image trigger condition, the combination of the still image and a predetermined number of seconds of video following the detection of the image trigger condition, or combinations thereof).

Claims 2-6 rejected under 35 U.S.C. 103 as being unpatentable over Kuberka and Bentley, further in view of Koivukangas et al. (US 20150055931 A1), hereinafter ‘Koivukangas.’

Regarding claim 2, the combination of Kuberka and Bentley discloses the system according to claim 1, including a wearable sensor (Kuberka, para [0029]-[0031], fig. 1-2), but fails to explicitly disclose wherein said commands are generated by sensor signals tracking the movements, proximity, or the location of a user carrying said wearable sensor device.
However, in analogous art, Koivukangas discloses wherein said commands are generated by sensor signals tracking the movements, proximity, or the location of a user carrying said wearable sensor device (para [0042], fig. 2: The camera system 202 may be triggered by the user or a third party, or it may be triggered due to spatial proximity with the tag arrangement 204 for example based upon received RFID signal strength at the camera system 202; also, para [0026]: The tag arrangement 102 includes a sensor).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the system of modified Kuberka further in view of the above teachings of Koivukangas because one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results.

Regarding claim 3, the combination of Kuberka, Bentley and Koivukangas discloses the system according to claim 2, wherein said sensor device is a sensor module that is detachably attached to an apparel or equipment of a user (Koivukangas, para [0026]: The tag arrangement 102 includes a sensor, hereinafter referred to as sensor 102, attached to clothes of a user or any object worn by the user, such as a wearable wrist band foot, helmet, shoe, bag, etc.).
The motivation to combine the references is the same as per the rejection of claim 2.

Regarding claim 4, the combination of Kuberka, Bentley and Koivukangas discloses the system according to claim 2, wherein said sensor device is a sensor module that is integrated in a garment worn by the user (Koivukangas, para [0026]: The tag arrangement 102 includes a sensor, hereinafter referred to as sensor 102, attached to clothes of a user or any object worn by the user, such as a wearable wrist band foot, helmet, shoe, bag, etc.).
The motivation to combine the references is the same as per the rejection of claim 2.

Regarding claim 5, the combination of Kuberka, Bentley and Koivukangas discloses the system according to claim 2, wherein said sensor device is a sensor module that is integrated in a shoe of the user (Koivukangas, para [0026]: The tag arrangement 102 includes a sensor, hereinafter referred to as sensor 102, attached to clothes of a user or any object worn by the user, such as a wearable wrist band foot, helmet, shoe, bag, etc.).
The motivation to combine the references is the same as per the rejection of claim 2.

Regarding claim 6, the combination of Kuberka, Bentley and Koivukangas discloses the system according to claim 2, wherein said sensor device is a sensor module that is integrated in a sport equipment used by the user (Koivukangas, para [0026]: The tag arrangement 102 includes a sensor, hereinafter referred to as sensor 102, attached to clothes of a user or any object worn by the user, such as a wearable wrist band foot, helmet, shoe, bag, etc.. (note, a helmet may be considered as sporting equipment)).
The motivation to combine the references is the same as per the rejection of claim 2.

Claims 11-12, 14-16 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Kuberka and Bentley, further in view of Drysdale et al. (US 20130176142 A1), hereinafter ‘Drysdale.’

Regarding claim 11, the combination of Kuberka and Bentley discloses the system according to claim 1, and Bentley further teaches wherein said sensor device has a programming interface enabling a connection to an external computerized device having a user interface (para [0090]: step of calibrating multiple sensors on a user or piece of equipment to ensure that the sensors are aligned and/or set up with the same speed or acceleration values for a given input motion that uses an app for example that allows a user with an existing mobile phone or computer to utilize embodiments of the system to obtain motion capture data, and potentially analyze and/or send messages based thereon).
While Bentley discloses the calibration app, Bentley does not explicitly disclose that the app enables adding and/or modification of computer program instructions and/or parameters for said wearable sensor device, and for storing said instructions and/or parameters in said first memory unit.
However, in analogous art, Drysdale discloses a user interface for adding and/or modification of computer program instructions and/or parameters for said wearable sensor device, and for storing said instructions and/or parameters in said first memory unit (para [0028]: sensors … may be configurable by a user locally (e.g., using user interface facilities such as buttons, switches, motion-activated/detected command structures (e.g., accelerometer-gathered data from user-initiated motion of bands 104-112), and others) or remotely (e.g., entering rules or parameters in a website or graphical user interface ("GUI") that may be used to modify control systems or signals in firmware, circuitry, hardware, and software implemented (i.e., installed) on bands 104-112)).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the system of Kuberka in view of the calibration app of Bentley to ensure that the sensors are aligned and/or set up with the same speed or acceleration values for a given input motion (Bentley, para [0090]), and further in view of the above teachings of Drysdale to comprehensively capture data for a given user across numerous disparate activities (Drysdale, para [0003]).

Regarding claim 12, the combination of Kuberka, Bentley and Drysdale discloses the system according to claim 11, wherein said external computerized device comprising said programming interface is a mobile phone (Bentley, para [0090]: app for example that allows a user with an existing mobile phone or computer to utilize embodiments of the system to obtain motion capture data, and potentially analyze and/or send messages based thereon).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the combination of Kuberka, Bentley and Drysdale further in view of the calibration app and mobile phone of Bentley to ensure that the sensors are aligned and/or set up with the same speed or acceleration values for a given input motion (Bentley, para [0090]).

Regarding claim 14, the combination of Kuberka, Bentley and Drysdale discloses the system according to claim 11, wherein said external computerized device comprising said programming interface is a tabletop computer (Drysdale, para [0027]-[0028]: laptop 122 of fig. 1 … graphical user interface ("GUI") that may be used to modify control systems or signals in firmware, circuitry, hardware, and software implemented (i.e., installed) on bands 104-112)).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the system of Kuberka, Bentley and Drysdale further in view of the above teachings of Drysdale to comprehensively capture data for a given user across numerous disparate activities (Drysdale, para [0003]).

Regarding claim 15, the combination of Kuberka, Bentley and Drysdale discloses the system according to claim 11, wherein said external computerized device comprising said programming interface and said second digital device comprising a recording apparatus are the same device (Bentley, para [0075]: mobile device with image capture, and para [0090]: calibration app installed on the mobile device).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the combination of Kuberka, Bentley and Drysdale further in view of the calibration app and mobile phone of Bentley to ensure that the sensors are aligned and/or set up with the same speed or acceleration values for a given input motion (Bentley, para [0090]).

Regarding claim 16, the combination of Kuberka, Bentley and Drysdale discloses the system according to claim 15, wherein said external computerized device comprising said programming interface is a wearable digital camera or a mobile phone (Bentley, para [0071]: mobile device 160 of fig. 1 may be a mobile phone; para [0075]: mobile device with image capture, and para [0090]: calibration app installed on the mobile device).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the combination of Kuberka, Bentley and Drysdale further in view of the calibration app and mobile phone of Bentley to ensure that the sensors are aligned and/or set up with the same speed or acceleration values for a given input motion (Bentley, para [0090]) and/or to provide motion capture capabilities at an affordable price for any user that already owns a mobile phone (Bentley, para [0071]).

Regarding claim 21, the method of claim 21 is rejected on the same rationale as the system of claim 11.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Kuberka, Bentley and Drysdale, further in view of Erkkila et al. (US 20150256689 A1), hereinafter ‘Erkkila.’

Regarding claim 13, the combination of Kuberka, Bentley and Drysdale discloses the system according to claim 11, wherein said external computerized device comprising said programming interface is a mobile phone (see rejection of claim 11), but does not explicitly teach wherein said external computerized device is a wristop computer.
However, in analogous art, Erkkila discloses wherein said external computerized device comprising said programming interface is a wristop computer (para [0027]: a wrist computer 100 … configured to communicate with the sensor device(s) and accumulate physical activity data measured by the sensor device(s)).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the combination of Kuberka, Bentley and Drysdale further in view of the wrist computer of Erkkila to improve ease of use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484